DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 6, 8, and 16 thru 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 7 of claim 1, the applicant states “wider” but further compares it to “a length of a channel.”  It is unclear whether the applicant is comparing the (1) lengths or rather the (2) widths of the metal light shielding layer and channel region.  Also, claims 8, and 16 contain the same issue.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	In view of the 112 rejection above, claims 1 thru 5, 7, 8, 10 thru 14, and 16 thru 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. US 7,646,440 B2 in view 
	Regarding claims 2, and 11, see, for example, Fig. 1F wherein Cheng discloses the TFT being a top gate oxide TFT.
Regarding claims 3, 12, and 17, Cheng in view of Arvin does not disclose a top gate made of a polysilicon technique.  However, it would have been obvious to one of ordinary skill in the art at the time of invention was made to use polysilicon in order to have a material that is conductive for applying a voltage, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

	Regarding claims 5, 14, and 19, see, for example, Fig. 1F wherein Cheng discloses a gate insulating layer 120, gate metal layer 130a, dielectric layer 145, and source/drain metal layer 155a. 
	Regarding claim 7-8, and 16, see, for example, the rejection for claim 1 above.
Regarding claim 10, Cheng in view of Arvin does not disclose the metal line layer being manufactured with a transparent conductive material.  However, it would have been obvious to one of ordinary skill in the art at the time of invention was made to use a transparent conductive material in order to have a material that is conductive for connecting to other devices, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

5.	Claims 6, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. US 7,646,440 B2 in view of Arvin et al. US 8,450,619 B2 as applied to claims 1-5, 7, 8, 10-14, and 16-19 above, and further in view of Kwon et al. US 9,761,650 B2.  Cheng in view of Arvin does not disclose a buffer layer.  However, Kwon discloses (see, for example, FIG. 2C) a thin film transistor 200C comprising a buffer layer 225C, positioned between an active layer 230, and a substrate 223C.  It would have been obvious to have a buffer layer in order to provide further protection between the active layer and a substrate.
	Regarding claim 15, and 20, see, for example, the rejection for claim 6 above.

Response to Arguments
6.	Applicant's arguments filed 12/22/21 have been fully considered but they are not persuasive. 
	Regarding applicant’s argument on page 11 that “a separating layer is disposed between an isolated metal layer 42 and a metal line layer 82 inside a via are separated under a substrate” and “the isolated metal layer 42 does not contact is not connected to the metal line layer 82”, this is not persuasive since the metal line layer 82 still “electrically” contacts the metal light shielding layer 42.  Further, there is another metal line layer 62 that also contacts the metal line layer 82 that also reads on the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







March 7, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815